Case 1:21-cr-00135-RDA Document 2 Filed 04/13/21 Page 1 of 10 PagelD# 2

 

 

EASTERN DISTRICT OF VIRGINIA

BER 13 207

IN THE UNITED STATES DISTRICT COURT FOR ‘aes | IL [5
1]
Alexandria Division |

 

)

 

 

 

 

UNITED STATES OF AMERICA UNDER SEAL CLERK, U.S. DISTRICT COURT
—— ALEXANDRIA, VIRGINIA
Vv. Case No. 1:21-MJ-123
MOULUAN WU,
Defendant.

 

AFFIDAVIT IN SUPPORT OF A CRIMINAL
COMPLAINT AND ARREST WARRANT

I, Michael Y. Jeng, Special Agent, being duly sworn, hereby, depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I am employed as a Special Agent of the Federal Bureau of Investigation (“FBI”) and
have been so employed since June 2, 2017. Currently, I am assigned to a squad that investigates
organized criminal enterprises and is based at the Washington Field Office — Northern Virginia
Resident Agency in Manassas, Virginia. As a Special Agent, I am authorized to investigate
violations of laws of the United States and am authorized to execute warrants issued under the
authority of the United States. My duties with the FBI include, but are not limited to: the
investigation of alleged violations of Federal criminal statutes which involve financial institutions;
the investigation of complex financial crimes, including extensive document review, analysis and
witness interviews; and the preparation, presentation and service of criminal complaints, arrest and
search warrants.

z This affidavit is based on my personal investigation and the investigation of others,

including federal and local law enforcement officials whom I know to be reliable. The facts and

 
Case 1:21-cr-00135-RDA Document 2 Filed 04/13/21 Page 2 of 10 PagelD# 3

information contained in this affidavit are based upon witness interviews and my review of records,
documents, and other physical evidence obtained during this investigation. This affidavit does not
include each and every fact known to the government, but only those facts necessary to support a
finding of probable cause to support the requested Criminal Complaint.

3: ] make this affidavit in support of a criminal complaint charging the defendant,
MOULUAN WU (“WU”) with, from on or about June 6, 2020 to on or about March 26, 2021, in the
Eastern District of Virginia and elsewhere, knowingly and intentionally conspiring and agreeing with
others to commit wire fraud by knowingly devising and intending to devise a scheme and artifice to
defraud and to obtain money and property by means of materially false and fraudulent pretenses,
representations, and promises; and transmitting and causing to be transmitted interstate wire
communications in furtherance of the conspiracy, in violation of Title 18, United States Code,
Section 1343 and Title 18, United States Code, Section 1349.

PROBABLE CAUSE

A. The Scheme to Defraud

4. This investigation was preceded by a complaint that Walmart made to the FB] in or
about August of 2020. According to Walmart fraud investigators, several individuals had been
redeeming a large quantity of gift cards at Walmart stores located in Northern Virginia and Maryland
since on or about June 6, 2020. These gift cards, in turn, had been purchased by individuals at
Walmart stores located throughout the United States. The purchasers did not have any apparent ties
to the redeemers. In nearly every instance, the cards were redeemed within hours, and sometimes
within minutes, of the original purchase regardless of where the purchase occurred. The redeemers
then used the redeemed funds to purchase additional gift cards at Walmart stores in Northern

Virginia and Maryland. The FBI began investigating these activities and was joined by Homeland

2
Case 1:21-cr-00135-RDA Document 2 Filed 04/13/21 Page 3 of 10 PagelD# 4

Security Investigations (“HSI”), the Fairfax County Police Department (“FCPD”), and the
Department of Treasury Inspector General for Tax Administration (“TIGTA”) (collectively “Law
Enforcement”).

3. Law Enforcement contacted some of the original purchasers of the redeemed gift
cards and learned that they were victims of scams. For example, on or about December 15, 2020, a
resident of Minnesota (“VICTIM 1”) began experiencing a computer issue. A message on VICTIM
1’s computer instructed him/her to contact a number for customer support. Upon doing so, VICTIM
1 spoke to an individual that identified himself as a Microsoft employee. The Microsoft employee
informed VICTIM | that VICTIM 1|’s computer issue was due to an outstanding payment that
VICTIM 1 owed to a website and that VICTIM | needed to purchase $15,500.00 in Walmart and
Target gift cards to resolve the issue. VICTIM | was further instructed to provide the gift card
numbers to the Microsoft employee over the phone. VICTIM 1 complied and the Microsoft
employee attempted to have VICTIM 1 purchase additional gift cards. VICTIM 1 spoke to family
members, who suspected that VICTIM 1 had been scammed, and contacted Law Enforcement about
this incident.

6. In another example, on or about January 6, 2021, another individual (“VICTIM 2”),
who was a resident of Tennessee, began experiencing computer issues and was instructed to contact
a customer support number. Upon doing so, VICTIM 2 was informed that the customer support
representative needed to remotely take contro] of VICTIM 2’s computer to fix it. VICTIM 2 allowed
the representative to do so. VICTIM 2 was also informed that it would cost $1,500.00 to fix the
issue, but that the representative could credit this amount into to VICTIM 2’s bank account. Using
the remote access, the representative showed VICTIM 2 what appeared to be VICTIM 2’s online
bank account statement and that it had been credited with $3,000.00. The representative informed

5
Case 1:21-cr-00135-RDA Document 2 Filed 04/13/21 Page 4 of 10 PagelD# 5

VICTIM 2 that they had mistakenly sent VICTIM 2 an additional $1,500.00, so VICTIM 2 needed
to purchase gift cards in this amount and to provide the card numbers to the representative, which
VICTIM 2 did.

7: When Law Enforcement interviewed VICTIM 2, Law Enforcement informed
VICTIM 2 that Law Enforcement believed an Asian individual had redeemed the gift cards VICTIM
2 purchased. VICTIM 2 indicated that they did not know any Asian individuals.

B. Evidence of WU’s Participation in the Scheme

8. Walmart investigators examined surveillance footage of the redemptions and noted
that the majority appeared to be conducted by three individuals. Although the redeemers wore face
masks, likely due to COVID-19 safety precautions, Walmart investigators could still discern that
they were the same three individuals based on distinct features such as their heights, body types, and
hairlines, as well as the repeated wearing of certain clothing items.

9. Walmart investigators informed Law Enforcement that they had surveillance footage
of one of the three individuals conducting redemptions from on or about June 6, 2020 to on or about
March 26, 2021. According to Walmart, in that time this individual—later identified as WU by Law
Enforcement—had conducted approximately 823 transactions to redeem approximately $308,834.50
in gift cards.

10. Walmart investigators provided surveillance footage to Law Enforcement showing
the redeemers, including footage that appeared to show an individual driving a Porsche Cayenne
with Maryland license plate 83D Y7300 on multiple instances after redeeming several gift cards. This
included redemptions conducted at a Walmart located in Dulles, Virginia on or about June 11, 2020

(see Figure 1), June 14, 2020 (see Figure 2), and July 9, 2020 (see Figure 3).
Case 1:21-cr-00135-RDA Document 2 Filed 04/13/21 Page 5 of 10 PagelD# 6

 

 

 

 

Figure |

 

926515264329011959976

 

 

 

 

 

Figure 2

 
Case 1:21-cr-00135-RDA Document 2 Filed 04/13/21 Page 6 of 10 PagelD# 7

 

 

 

 

Figure 3

 

11. In all three instances, the redeemer appeared to have the same height and build and
appeared to wear the same black baseball cap. Law Enforcement conducted a check of this plate with
the Maryland Department of Motor Vehicles (DMV) and learned that this vehicle was registered to
WU. A check of WU’s driver’s license photograph and height/weight description showed that WU
appeared to resemble the redeemer seen in Figures 1, 2, and 3.

12. Walmart investigators reported that approximately $1,000.00 of VICTIM 1’s
Walmart gift cards had been redeemed by an individual in Alexandria, Virginia on or about
December 16, 2020 who matched WU’s physical description and drove a Porsche sport-utility
vehicle during this incident. Your affiant knows that the Porsche Cayenne registered to WU is
classified as a sport-utility vehicle.

13. Other evidence provided by Walmart investigators and corroborated by Law

Enforcement suggests WU participated in the gift card redemption scheme. For instance, on or about

6
Case 1:21-cr-00135-RDA Document 2 Filed 04/13/21 Page 7 of 10 PagelD# 8

January 1, 2021 at a Walmart located in Alexandria, Virginia, an individual that appears to be WU
attempted to purchase $300.00 in gift cards using funds redeemed from other gift cards (see Figure

4).

{ -
2021-01-01 WM 5753 ALEXANDRIA’

i Tino nan’ poe
4/1/2021 11:46:52 - ar we, 8

FE few

 

 

 

 

 

14. | However, the redeemer only was able to redeem $296.12. To cover the balance of
$3.88, the redeemer used a CITIBANK debit card ending in 6592. Walmart provided information
showing that the holder’s name for this card was “MOULUAN WU.” Law Enforcement contacted
CITIBANK, which provided further confirmation that WU was the holder of this account.

15. On or about February 4, 2021, the Westminster Police Department, which serves
Westminster, Maryland, was notified by Walmart Loss Prevention that an individual was observed
inside a local Walmart store placing large amounts of un-activated gift cards in his pockets as well as
activating gift cards at a self-checkout counter with his cellphone. When police officers responded,
they found the individual sitting inside a Porsche Cayenne bearing the Maryland license plate
number 8DY7300. Officers observed the individual taking photographs of Walmart receipts with his

7
Case 1:21-cr-00135-RDA Document 2 Filed 04/13/21 Page 8 of 10 PagelD# 9

cellphone. Officers identified the individual as WU through identification WU was carrying and
arrested him for theft of property under the value of $100.00. The officers seized his cellphone and
approximately 95 gift cards in his possession at the time of the arrest.

16. On or about February 5, 2021, a search warrant was conducted by the Westminster
Police Department on WU’s Porsche Cayenne. During the search, Law Enforcement located and
seized approximately 2,000 more gift cards, as well as numerous Walmart receipts for gift card
purchases. According to Walmart, on or about February 4, 2021, WU had redeemed approximately
$2,896.00 at a Walmart store located in Sykesville, Maryland from seven gift cards purchased in
Georgia, Virginia, and Indiana. The cards were all purchased no more than two hours prior to WU
redeeming them.

17. On or about March 22, 2021 at approximately 12:45pm, Walmart investigators
notified Law Enforcement that WU and other co-conspirators were currently conducting gift card
redemptions in a Walmart store located in Burke, Virginia. A law enforcement officer responded to
this store and observed WU seated in a Porsche Cayenne with Maryland license plate 8D Y7300 in

the parking lot of the Walmart store (see Figure 5).

 

 

Figure 5

 

 

 
Case 1:21-cr-00135-RDA Document 2 Filed 04/13/21 Page 9 of 10 PagelD# 10

18. | WUappeared to be using his cellphone to either take pictures of gift cards or to scan
them. Later that day, the law enforcement officer observed WU inside the Walmart store wearing
different clothes at the self-checkout register conducting gift card transactions (see Figure 6). Based

on training and experience, your affiant knows that fraudsters often change outfits to avoid detection.

 

 

Figure 6

 

 

 

19. | According to Walmart, on March 22, 2021, WU redeemed fifteen gift cards for a total
of $6,400.00. The cards were originally purchased at Walmart stores located in Ohio, Texas, South
Carolina, Wisconsin, Tennessee, South Dakota, Pennsylvania, and Louisiana. The cards were all
purchased no more than approximately two hours prior to WU redeeming them.

20. On or about April 5, 2021, Law Enforcement was notified that WU had reserved a

9
Case 1:21-cr-00135-RDA Document 2 Filed 04/13/21 Page 10 of 10 PagelD# 11

ticket for an international flight from Los Angeles, California to Xiamen, China that would depart on
or about April 8, 2021. Law Enforcement conferred with the Westminster Police Department and
was informed that WU was scheduled to appear in the District Court for Carroll County on April 20,
2021 for a hearing related to his misdemeanor arrest for theft, as referenced in Paragraph 15. WU
ultimately did not appear at the airport to board his flight. On April 12, Wu attempted to board a pre-
dawn flight to China but was apprehended.

CONCLUSION

21. Based on the information contained herein, I respectfully submit that there is probable
cause to believe that from on or about June 6, 2020, to on or about March 26, 2021, in the Eastern
District of Virginia and elsewhere, the defendant, MOULUAN WU, knowingly and intentionally
conspired and agreed with others to commit wire fraud by knowingly devising and intending to
devise a scheme and artifice to defraud and to obtain money and property by means of materially
false and fraudulent pretenses, representations, and promises; and by transmitting and causing to be
transmitted interstate wire communications in furtherance of the conspiracy, in violation of Title 18,

United States Code, Section 1343 and Title 18, United States Code, Section 1349.

a

Michael Jeng
Special Agent, Federal Bureau of Investigation

Reviewed by: Christopher Hood, Assistant United States Attorney

Subscribed and sworn to in accordance with
Fed. R. Crim. P. 4.1 by telephone on April 13, 2021.

IO

 

Ivan D. Davis
United States Magistrate Judge
